DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the method for determining a fluid status of a patient and method of treatment must be shown or the features canceled from the claims.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 9-11, 13, 14, and 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cima (US 2016/0120438 A1).
Regarding claim 1, Cima discloses a method for determining a fluid status of a patient (See Cima: Para. [0015] (stating that the disclosure, "provides a method for non-invasively determining a fluid volume in one or more water compartments in a subject")), the method comprising: 
measuring a quantitative relaxation time (T2) (See Cima: Para. [0025] (providing that, "the relaxation parameter is a T2 relaxation time")) of a muscle of the patient (See Cima: Para. [0076] (clarifying that, "Fig. 5 is a graph showing a sample NMR spectrum of murine muscle"), Para. [0019] (providing that, "the subject is human"), and Para. [0081] (stating that, "FIG. 10 is a photograph showing an experimental setup for finger measurements"); Fig. 5 (showing the relationship between "T2 (ms)" and "Intensity (a.u.)") and Fig. 10 (showing use with a human subject)); and 
determining whether the patient is hypovolemic, euvolemic, or hypervolemic (See Cima: Para. [0052] (defining the terms, "'hydration state' or 'hydration status,' as ... a state of body water content of a subject within a spectrum ranging from dehydration to hydration to overhydration") and Para. 0085 (providing that the disclosure describes, "methods and developed NMR capable devices for rapid and non-invasive in vivo determination of hydration state or vascular volume that assess water content in a portion of a tissue of the body of a subject")),
wherein the measuring of the quantitative relaxation time (T2) is performed with a magnetic resonance device (See Cima: Para. [0025] (providing that, "the relaxation parameter is a T2 relaxation time") and Para. [0085] (providing that the disclosure describes, "methods and developed NMR capable devices for rapid and non-invasive in vivo determination of hydration state or vascular volume that assess water content in a portion of a tissue of the body of a subject")).
Regarding claim 9, Cima discloses the method of claim 1 (See above discussion), wherein the muscle of the patient is a leg muscle (See Cima: Para. [0076] (clarifying that, "FIG. 5 is a graph showing a sample NMR spectrum of murine muscle") and Para. [0095] (stating that the, "tissue portion may be a peripheral body part, e.g. ... a leg"); Fig. 5).
Regarding claim 10, Cima discloses the method of claim 1 (See above discussion), wherein the patient has end-stage renal disease (See Cima: Para. [0106] (stating that the, "subject may have a disease or condition that increases the risk of having or results from a hydration imbalance. Such diseases or conditions may be, e.g. … renal failure")).
Regarding claim 11, Cima discloses the method of claim 1 (See above discussion), wherein the patient has a disease or condition selected from the group consisting of congestive heart failure, renal failure, liver cirrhosis, nephrotic syndrome, brain swelling, diabetes, staphylococcal infection, nephrolithiasis, diarrhea, colitis,  (See Cima: Para. [0106] (providing that the, "subject may have a disease or condition that increases the risk of having or results from a hydration imbalance. Such diseases or conditions may be, e.g., congestive heart failure (CHF), renal failure, liver cirrhosis, nephrotic syndrome, brain swelling, diabetes, staphylococcal infection, nephrolithiasis, diarrhea, colitis, preferably ulcerative colitis, pyelonephritis, cystic fibrosis, Huntington's disease, rotavirus infection, herpangina, salmonellosis, norovirus infection, pertussis, cryptosporidium infection, cholera, coma, or water intoxication")).
Regarding claim 13, Cima discloses a method of treatment (See Cima: Para. [0116] (stating that, "methods of the invention may also include treating a subject in need thereof once the need has been detected following performance of the diagnostic methods")), the method comprising: determining a first fluid status of a patient by measuring a first quantitative relaxation time (T2) (See Cima: Para. [0116] (clarifying that, "methods for determining hydration state and/or vascular volume of a subject, discussed above, can be performed one or more times, as needed, to assess the hydration state (euhydration, dehydration, or water intoxication) of a subject"), Para. [0125] (providing that, "relaxation parameter may be a relaxation time (e.g., T(2) relaxation time[)]"), and Para. [0129] (stating that the, "processor ... is capable of quantifying the hydration state ... of the subject, e.g., by converting data corresponding to the relaxation parameter of hydrogen nuclei in water in the portion of the tissue of the subject into a measure corresponding to the hydration state ... of the subject")) of a muscle of the patient (See Cima: Para. [0076] (clarifying that, "Fig. 5 is a graph showing a sample NMR spectrum of murine muscle"); Fig. 5 (showing the relationship between "T2 (ms)" and "Intensity (a.u.)")); and administering to the patient a first treatment (See Cima: Para. [0116] (providing that after a, "hydration imbalance has been detected, the methods of the invention may further include treating the subject if the subject is identified as having a hydration imbalance")) comprising a fluid reduction treatment or a hydration treatment if the first fluid status of the patient is hypervolemic or hypovolemic, respectively (See Cima: Para. [0118] (stating that a, "subject determined to be overhydrated ... may be treated by administering a diuretic ( e.g., thiazide or mannitol)") and Para. [0117] (clarifying that a, "subject determined to be dehydrated may be treated to control the route by which fluids are lost, e.g., by administering medication or … the subject may treated by oral rehydration therapy")).
Regarding claim 14, Cima discloses the method of claim 13 (See above discussion), further comprising: determining a second fluid status of the patient after the administering of the first treatment (See Cima: Para. [0116] (clarifying that, "methods for determining hydration state and/or vascular volume of a subject, discussed above, can be performed one or more times, as needed, to assess the hydration state ( euhydration, dehydration, or water intoxication) of a subject") and Para. [0120] (stating that the, "subject undergoing treatment for hydration imbalance may be monitored using the methods described herein to prevent overdosing the treatment. The rate of measurements included in the methods of the invention allows quick monitoring of the subject and provides sufficient time for a response (e.g., adjustment of the treatment) to the changes in the hydration state of the subject")) by measuring a second quantitative relaxation time (T2) (See Cima: Para. [0125] (providing that, "relaxation parameter may be a relaxation time (e.g., T(2) relaxation time[)]") and Para. [0129] (stating that the, "processor ... is capable of quantifying the hydration state ... of the subject, e.g., by converting data corresponding to the relaxation parameter of hydrogen nuclei in water in the portion of the tissue of the subject into a measure corresponding to the hydration state ... of the subject")) of a muscle of the patient (See Cima: Para. [0076] (clarifying that, "Fig. 5 is a graph showing a sample NMR spectrum of murine muscle"); Fig. 5 (showing the relationship between "T2 (ms)" and "Intensity (a.u.)")); and administering to the patient [[to]] a second treatment (See Cima: Para. [0116] (clarifying that, "methods for determining hydration state and/or vascular volume of a subject, discussed above, can be performed one or more times, as needed, to assess the hydration state ( euhydration, dehydration, or water intoxication) of a subject") and Para. [0120] (stating that the, "subject undergoing treatment for hydration imbalance may be monitored using the methods described herein to prevent overdosing the treatment. The rate of measurements included in the methods of the invention allows quick monitoring of the subject and provides sufficient time for a response (e.g., adjustment of the treatment) to the changes in the hydration state of the subject")) comprising a fluid reduction treatment or a hydration treatment if the second fluid status of the patient is hypervolemic or hypovolemic, respectively (See Cima: Para. [0118] (stating that a, "subject determined to be overhydrated ... may be treated by administering a diuretic ( e.g., thiazide or mannitol)") and Para. [0117] (clarifying that a, "subject determined to be dehydrated may be treated to control the route by which fluids are lost, e.g., by administering medication or … the subject may treated by oral rehydration therapy")).
Regarding claim 18, Cima discloses the method of claim 13 (See above discussion), wherein the patient has end-stage renal disease (See Cima: Para. [0106] (stating that the, "subject may have a disease or condition that increases the risk of having or results from a hydration imbalance. Such diseases or conditions may be, e.g. … renal failure")).
Regarding claim 19, Cima discloses the method of claim 13 (See above discussion), wherein the patient has a disease or condition selected from the group consisting of congestive heart failure, renal failure, liver cirrhosis, nephrotic syndrome, brain swelling, diabetes, staphylococcal infection, nephrolithiasis, diarrhea, colitis,  (See Cima: Para. [0106] (providing that the, "subject may have a disease or condition that increases the risk of having or results from a hydration imbalance. Such diseases or conditions may be, e.g., congestive heart failure (CHF), renal failure, liver cirrhosis, nephrotic syndrome, brain swelling, diabetes, staphylococcal infection, nephrolithiasis, diarrhea, colitis, preferably ulcerative colitis, pyelonephritis, cystic fibrosis, Huntington's disease, rotavirus infection, herpangina, salmonellosis, norovirus infection, pertussis, cryptosporidium infection, cholera, coma, or water intoxication")).
Regarding claim 20, Cima discloses the method of claim 13 (See above discussion), wherein the muscle of the patient is a leg muscle (See Cima: Para. [0076] (clarifying that, "FIG. 5 is a graph showing a sample NMR spectrum of murine muscle") and Para. [0095] (stating that the, "tissue portion may be a peripheral body part, e.g. ... a leg"); Fig. 5).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-5 are rejected under 35 U.S.C. 103 as being unpatentable over Cima in view of Ababneh, Z., et al. (2005). Biexponential parameterization of diffusion and T2 relaxation decay curves in a rat muscle edema model: decay curve components and water compartments. Magnetic resonance in medicine, 54(3), 524–531 (hereinafter referred to as, “Ababneh”).
Regarding claim 2, Cima teaches the method of claim 1 (See above discussion), wherein the measuring of the quantitative relaxation time (T2) comprises determining a relative amplitude of a long component of the muscle (See (Cima: Para. [0125] (providing that, "relaxation parameter may be a relaxation time (e.g., T(2) relaxation time[)]"), Para. [0091] (stating that, "relaxation parameters may refer to the amplitudes of, width of, or area under, the peaks of the relaxogram"), and Para. [0095] (clarifying that the, "relaxation parameter analysis can be used to determine the amount of water in different compartments of a target tissue. These compartments include the intracellular ... [and] extracellular ... spaces of the tissue")); see also (Ababneh: Page 529, left Col. (stating that previously the, "T2 values in the 20 to 40 ms range, were assigned to intracellular water; and the small amplitude long T2 component, with T2 values around 114 ms, was assigned to extracellular water ... [and while there are] some differences between the present study and our previous study … [the] T2 decay curves from the muscle edema are similar in both studies and so are interpreted similarly") and Page 530, left to right Cols. (clarifying that, "the fast diffusion component arises from intracellular water and the slow diffusion component arises from extracellular water")); Note that for the purposes of this examination the "long component" is interpreted to relate to extracellular fluid, as provided for on Page 8 of the Specification of the present disclosure.) … [and] a short component of the muscle (See Cima: Para. [0095] (clarifying that the, "relaxation parameter analysis can be used to determine the amount of water in different compartments of a target tissue. These compartments include the intracellular ... [and] extracellular ... spaces of the tissue"); Note that for the purposes of this examination the "short component" is interpreted to relate to intracellular fluid, as provided for on Page 8 of the Specification of the present disclosure.), and therefore substantially what is described in claim 2.
However, Cima fails to teach wherein the long component has a longer relaxation time than a short component of the muscle.
Nevertheless, Ababneh teaches wherein the long component has a longer relaxation time than a short component of the muscle (See Ababneh: Page 529, left Col. (stating that previously the, "T2 values in the 20 to 40 ms range, were assigned to intracellular water; and the small amplitude long T2 component, with T2 values around 114 ms, was assigned to extracellular water ... [and while there are] some differences between the present study and our previous study … [the] T2 decay curves from the muscle edema are similar in both studies and so are interpreted similarly")).
	The teachings of Cima and the teachings of Ababneh are considered to be analogous to the claimed invention because they are in the same field of methods for detecting a fluid status using magnetic resonance. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to combine what is taught by the teachings of Cima with the teachings of Ababneh to provide for the method as described in claim 2 of the instant application. This is because Ababneh Page 524, left Column provides that, "intra- and extracellular water compartmentation is a reasonable interpretation for the two T2-decay components in both CM [control muscle] and EM [edematous muscle]."
	Regarding claim 3, Cima in view of Ababneh teaches the method of claim 2 (See above discussion), and therefore substantially what is taught by claim 3. Furthermore, Ababneh teaches wherein an increase or decrease in the relative amplitude of the long component (See Ababneh: Page 527, Table 1 (comparing the increased A(s) [amplitude of the slow relaxation component] values between the EM [edematous muscle] and CM [control muscle])) compared to a reference relative amplitude (See Ababneh: Page 529, left Col. (clarifying that, "control muscle, however, we were able to extract biexponential T2 decay curves in this study") and Page 530, right Col. (stating that for, "CM [control muscle] the predictions of their relative amplitudes at the 29 ms echo time used for the diffusion studies are 0.85 and 0.15 and are in excellent accord with the measured values of 0.84 and 0.16")) indicates an increase or decrease, respectively, of (i) a volume of extracellular fluid space of the muscle, or (ii) an amount of extracellular fluid in the muscle (See Ababneh: Page 530, right Col. (stating that the, "edema causes a great deal of swelling ... most probably due to an influx of water, primarily to the extracellular space. This overall increase in “free water” is apparently reflected in the increase in both fast and slow diffusion coefficients") and Page 527, Table 1 (comparing the increased A(s) [amplitude of the slow relaxation component] values between the EM [edematous muscle] and CM [control muscle])) and Cima teaches wherein an increase or decrease in the relative amplitude of the long component … indicates an increase or decrease, respectively, in a hydration level of the patient (See Cima: Para. [0017] (clarifying that, "an increase in the relaxation parameter relative to a reference measurement indicates an increased hydration level of the subject or a decrease in the relaxation parameter relative to a reference measurement indicates a decreased hydration level of the subject"), Para. [0095] (providing that the, "relaxation parameter may be a relaxation time ( e.g., T2 relaxation time ... [) and that they] have found that relaxation parameter analysis can be used to determine the amount of water in different compartments of a target tissue. These compartments include the intracellular, [and] extracellular ... spaces of the tissue. Thus, the hydration state of an intracellular ... [or] extracellular ... space of the tissue portion can be measured"), and Para. [0091] (stating that, "relaxation parameters may refer to the amplitudes of, width of, or area under, the peaks of the relaxogram")).
	The teachings of Cima and the teachings of Ababneh are considered to be analogous to the claimed invention because they are in the same field of methods for detecting a fluid status using magnetic resonance. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to combine what is taught by the teachings of Cima with the teachings of Ababneh to provide for the method as described in claim 3 of the instant application. This is because Ababneh Page 524, left Column provides that, "intra- and extracellular water compartmentation is a reasonable interpretation for the two T2-decay components in both CM [control muscle] and EM [edematous muscle]."
	Regarding claim 4, Cima in view of Ababneh teaches the method of claim 3 (See above discussion), and therefore substantially what is taught by claim 4. Furthermore, Cima and Ababneh teach, wherein the reference relative amplitude is (i) calculated based on one or more characteristics of the patient, (ii) determined when the patient is euvolemic, or (iii) collected from a control patient (See (Cima: Para. [0017] (clarifying that, "an increase in the relaxation parameter relative to a reference measurement indicates an increased hydration level of the subject or a decrease in the relaxation parameter relative to a reference measurement indicates a decreased hydration level of the subject") and Para. [0018] (stating that, "the reference measurement includes one or more measurements of the relaxation parameter of hydrogen nuclei of water in the tissue portion of a population of reference subjects ... [further that the] reference subjects have a known hydration state ... [and further that] the known hydration state is euhydration")); see also ((Ababneh: Page 527, Table 1 (comparing the increased A(s) [amplitude of the slow relaxation component] values between the EM [edematous muscle] and CM [control muscle])))).
	The teachings of Cima and the teachings of Ababneh are considered to be analogous to the claimed invention because they are in the same field of methods for detecting a fluid status using magnetic resonance. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to combine what is taught by the teachings of Cima with the teachings of Ababneh to provide for the method as described in claim 4 of the instant application. This is because Ababneh Page 524, left Column provides that, "intra- and extracellular water compartmentation is a reasonable interpretation for the two T2-decay components in both CM [control muscle] and EM [edematous muscle]."
Regarding claim 5, Cima in view of Ababneh teaches the method of claim 2 (See above discussion), and therefore substantially what is taught by claim 5. Furthermore, Ababneh teaches determining, based on the relative amplitude of the long component (See Ababneh: Page 530, right Col. (stating that the, "edema causes a great deal of swelling ... most probably due to an influx of water, primarily to the extracellular space. This overall increase in “free water” is apparently reflected in the increase in both fast and slow diffusion coefficients") and Page 527, Table 1 (comparing the increased A(s) [amplitude of the slow relaxation component] values between the EM [edematous muscle] and CM [control muscle])), a ratio of extracellular fluid to intracellular fluid of the muscle (See Ababneh: Page 527, Table 1 (showing that the A(s) [amplitude of the slow relaxation component] is provided in terms of a ratio [A(f)/(A(f) + A(s))) and Page 530, right Col. (stating that for, "CM [control muscle] the predictions of their relative amplitudes at the 29 ms echo time used for the diffusion studies are 0.85 and 0.15 and are in excellent accord with the measured values of 0.84 and 0.16")).
The teachings of Cima and the teachings of Ababneh are considered to be analogous to the claimed invention because they are in the same field of methods for detecting a fluid status using magnetic resonance. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to combine what is taught by the teachings of Cima with the teachings of Ababneh to provide for the method as described in claim 5 of the instant application. This is because Ababneh Page 524, left Column provides that, "intra- and extracellular water compartmentation is a reasonable interpretation for the two T2-decay components in both CM [control muscle] and EM [edematous muscle]."
Claims 6 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Cima in view of Bashyam (US 2018/0306879 A1).
Regarding claim 6, Cima teaches the method of claim 1 (See above discussion), wherein the measuring of the quantitative relaxation time (T2) is performed before, during, and/or after the patient is treated (See Cima: Para. [0116] (clarifying that, "methods for determining hydration state and/or vascular volume of a subject, discussed above, can be performed one or more times, as needed, to assess the hydration state ( euhydration, dehydration, or water intoxication) of a subject"), Para. [0125] (providing that, "relaxation parameter may be a relaxation time (e.g., T(2) relaxation time[)]"), Para. [0129] (stating that the, "processor ... is capable of quantifying the hydration state ... of the subject, e.g., by converting data corresponding to the relaxation parameter of hydrogen nuclei in water in the portion of the tissue of the subject into a measure corresponding to the hydration state ... of the subject"), Para. [0118] (stating that a, "subject determined to be overhydrated ... may be treated by administering a diuretic ( e.g., thiazide or mannitol)"), and Para. [0117] (clarifying that a, "subject determined to be dehydrated may be treated to control the route by which fluids are lost, e.g., by administering medication or … the subject may treated by oral rehydration therapy")), and therefore substantially what is taught by claim 6.
However, Cima fails to teach wherein the method of treatment is with dialysis.
Nevertheless, Bashyam teaches with dialysis (See (Bashyam: Para. [0010] (providing for, "a nuclear magnetic resonance (NMR) system ... used in ... detection of volume depletion ( e.g. dehydration in military, elderly, athletes); (3) monitoring of dialysis in kidney failure patients; (4) measurement of vascular volume and perturbations, such as hemodilution from fluid intake")); see also (Cima: Para. [0106] (stating that the, "subject may have a disease or condition that increases the risk of having or results from a hydration imbalance. Such diseases or conditions may be, e.g. … renal failure")); Note that a person having ordinary skill in the art prior to the effective filing date would have understood that dialysis is a well-known method of treating renal failure.)
The teachings of Cima and the teachings of Bashyam are considered to be analogous to the claimed invention because they are in the same field of methods for detecting a fluid status using magnetic resonance. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to combine what is taught by the teachings of Cima with the teachings of Bashyam to provide for the method as described in claim 6 of the instant application. This is because Bashyam Paragraphs [0004] to [0005] provide that, "fluid balance in the body is critical to physical and cognitive function yet no accurate, robust, and practical assessment method currently exists ... [and that proton] nuclear magnetic resonance (lH NMR) relaxometry provides a direct measure of water volumes and concentration."
Regarding claim 15, Cima teaches the method of claim 13 (See above discussion), and therefore substantially what is taught by claim 15.
However, Cima fails to teach wherein the fluid reduction treatment comprises hemodialysis.
Nevertheless, Bashyam teaches wherein the fluid reduction treatment comprises hemodialysis (See (Bashyam: Para. [0010] (providing for, "a nuclear magnetic resonance (NMR) system ... used in ... detection of volume depletion ( e.g. dehydration in military, elderly, athletes); (3) monitoring of dialysis in kidney failure patients; (4) measurement of vascular volume and perturbations, such as hemodilution from fluid intake"))); see also (Cima: Para. [0106] (stating that the, "subject may have a disease or condition that increases the risk of having or results from a hydration imbalance. Such diseases or conditions may be, e.g. … renal failure")); Note that a person having ordinary skill in the art prior to the effective filing date would have understood that hemodialysis is a well-known method of treating renal failure.)
The teachings of Cima and the teachings of Bashyam are considered to be analogous to the claimed invention because they are in the same field of methods for detecting a fluid status using magnetic resonance. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to combine what is taught by the teachings of Cima with the teachings of Bashyam to provide for the method as described in claim 15 of the instant application. This is because Bashyam Paragraphs [0004] to [0005] provide that, "fluid balance in the body is critical to physical and cognitive function yet no accurate, robust, and practical assessment method currently exists ... [and that proton] nuclear magnetic resonance (lH NMR) relaxometry provides a direct measure of water volumes and concentration."
Claims 7, 8, 16, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Cima in view of Ryan (US 2017/0325710 A1).
Regarding claim 7, Cima teaches the method of claim 1 (See above discussion), wherein the measuring of the quantitative relaxation time (T2) is performed with a portable nuclear magnetic resonance sensor (See Cima: Para. [0125] (providing that the, "relaxation parameter may be a relaxation time (e.g., T(2) relaxation time[)]"), Para. [0027] (stating that, "the device is portable"), and Para. [0012] (clarifying that the, "present invention relates to the use of nuclear magnetic resonance (NMR) in assessing a hydration state ... of a subject")), and therefore substantially what is taught by claim 7.
However, Cima fails to teach wherein the nuclear magnetic resonance sensor is configured to measure the quantitative relaxation time (T2) with a single measurement.
Nevertheless, Ryan teaches wherein a nuclear magnetic resonance sensor is configured to measure the quantitative relaxation time (T2) with a single measurement (See Ryan: Para. [0029] (stating that they disclose a, "fully automated, inexpensive miniaturized NMR spectrometer designed to non-invasively track a subject's hydration state ... in vivo ... in which an aggregated relaxation rate is measured ... dependent on both the subject's tissue composition (e.g., intracellular, interstitial, extracellular, or vascular) and hydration state (e.g., water volume). As used herein, relaxation rate refers to ... transverse relaxation (T2 )") and Para. [0091] (providing that the, "relaxation time from a single spectrum can be obtained")).
The teachings of Cima and the teachings of Ryan are considered to be analogous to the claimed invention because they are in the same field of methods for detecting a fluid status using magnetic resonance. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to combine what is taught by the teachings of Cima with the teachings of Ryan to provide for the method as described in claim 7 of the instant application. This is because Ryan Paragraphs [0021] to [0029] provide that, "the possibility of a low-cost and compact commercially-available NMR system [exists]. However, to date, no such product has been developed ... [But, Ryan provides for] a fully automated, inexpensive miniaturized NMR spectrometer designed to non-invasively track a subject's hydration state ... in vivo."
Regarding claim 8, Cima in view of Ryan teaches the method of claim 7 (See above discussion), and therefore substantially what is taught by claim 8. Furthermore, Cima teaches wherein the portable nuclear magnetic resonance sensor (See Cima: Para. [0125] (providing that the, "relaxation parameter may be a relaxation time (e.g., T(2) relaxation time[)]"), Para. [0027] (stating that, "the device is portable"), and Para. [0012] (clarifying that the, "present invention relates to the use of nuclear magnetic resonance (NMR) in assessing a hydration state ... of a subject")) is configured to measure … the muscle of the patient (See Cima: Para. [0076] (clarifying that, "Fig. 5 is a graph showing a sample NMR spectrum of murine muscle"), Para. [0019] (providing that, "the subject is human"), and Para. [0081] (stating that, "FIG. 10 is a photograph showing an experimental setup for finger measurements"); Fig. 5 (showing the relationship between "T2 (ms)" and "Intensity (a.u.)") and Fig. 10 (showing use with a human subject)).
However, Cima fails to teach wherein the portable nuclear magnetic resonance sensor is configured to measure a voxel comprising about 0.4 cm^3 to about 0.6 cm^3.
Consequently, Cima in view of Ryan teaches each and every limitation of claim 8 except for wherein the portable nuclear magnetic resonance sensor is configured to measure a voxel comprising about 0.4 cm^3 to about 0.6 cm^3. Nevertheless, Cima Paragraph [0024] teaches wherein, "the method is performed on a tissue volume of at least 0.1 cm^3.” Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to configure the portable nuclear magnetic resonance sensor to measure a voxel comprising about 0.4 cm^3 to about 0.6 cm^3, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. 
The teachings of Cima and the teachings of Ryan are considered to be analogous to the claimed invention because they are in the same field of methods for detecting a fluid status using magnetic resonance. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to combine what is taught by the teachings of Cima with the teachings of Ryan to provide for the method as described in claim 8 of the instant application. This is because Ryan Paragraphs [0021] to [0029] provide that, "the possibility of a low-cost and compact commercially-available NMR system [exists]. However, to date, no such product has been developed ... [But, Ryan provides for] a fully automated, inexpensive miniaturized NMR spectrometer designed to non-invasively track a subject's hydration state ... in vivo."
Regarding claim 16, Cima teaches the method of claim 13 (See above discussion), wherein the measuring of the quantitative relaxation time (T2) is performed with a portable nuclear magnetic resonance sensor (See Cima: Para. [0125] (providing that the, "relaxation parameter may be a relaxation time (e.g., T(2) relaxation time[)]"), Para. [0027] (stating that, "the device is portable"), and Para. [0012] (clarifying that the, "present invention relates to the use of nuclear magnetic resonance (NMR) in assessing a hydration state ... of a subject")), and therefore substantially what is taught by claim 16.
However, Cima fails to teach wherein the nuclear magnetic resonance sensor is configured to measure the quantitative relaxation time (T2) with a single measurement.
Nevertheless, Ryan teaches wherein a nuclear magnetic resonance sensor is configured to measure the quantitative relaxation time (T2) with a single measurement (See Ryan: Para. [0091] (providing that the, "relaxation time from a single spectrum can be obtained")).
The teachings of Cima and the teachings of Ryan are considered to be analogous to the claimed invention because they are in the same field of methods for detecting a fluid status using magnetic resonance. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to combine what is taught by the teachings of Cima with the teachings of Ryan to provide for the method as described in claim 16 of the instant application. This is because Ryan Paragraphs [0021] to [0029] provide that, "the possibility of a low-cost and compact commercially-available NMR system [exists]. However, to date, no such product has been developed ... [But, Ryan provides for] a fully automated, inexpensive miniaturized NMR spectrometer designed to non-invasively track a subject's hydration state ... in vivo."
Regarding claim 17, Cima in view of Ryan teaches the method of claim 16 (See above discussion), and therefore substantially what is taught by claim 17. Furthermore, Cima teaches wherein the portable nuclear magnetic resonance sensor (See Cima: Para. [0125] (providing that the, "relaxation parameter may be a relaxation time (e.g., T(2) relaxation time[)]"), Para. [0027] (stating that, "the device is portable"), and Para. [0012] (clarifying that the, "present invention relates to the use of nuclear magnetic resonance (NMR) in assessing a hydration state ... of a subject")) is configured to measure … the muscle of the patient (See Cima: Para. [0076] (clarifying that, "Fig. 5 is a graph showing a sample NMR spectrum of murine muscle"), Para. [0019] (providing that, "the subject is human"), and Para. [0081] (stating that, "FIG. 10 is a photograph showing an experimental setup for finger measurements"); Fig. 5 (showing the relationship between "T2 (ms)" and "Intensity (a.u.)") and Fig. 10 (showing use with a human subject)).
However, Cima fails to teach wherein the portable nuclear magnetic resonance sensor is configured to measure a voxel comprising about 0.4 cm^3 to about 0.6 cm^3.
Consequently, Cima in view of Ryan teaches each and every limitation of claim 17 except for wherein the portable nuclear magnetic resonance sensor is configured to measure a voxel comprising about 0.4 cm^3 to about 0.6 cm^3. Nevertheless, Cima Paragraph [0024] teaches wherein, "the method is performed on a tissue volume of at least 0.1 cm^3.” Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to configure the portable nuclear magnetic resonance sensor to measure a voxel comprising about 0.4 cm^3 to about 0.6 cm^3, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. 
The teachings of Cima and the teachings of Ryan are considered to be analogous to the claimed invention because they are in the same field of methods for detecting a fluid status using magnetic resonance. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to combine what is taught by the teachings of Cima with the teachings of Ryan to provide for the method as described in claim 17 of the instant application. This is because Ryan Paragraphs [0021] to [0029] provide that, "the possibility of a low-cost and compact commercially-available NMR system [exists]. However, to date, no such product has been developed ... [But, Ryan provides for] a fully automated, inexpensive miniaturized NMR spectrometer designed to non-invasively track a subject's hydration state ... in vivo."
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Cima in view of Ababneh and in view of Ryan.
Regarding claim 12, Cima teaches a method for determining a fluid status of a patient (See Cima: Para. [0015] (stating that the disclosure, "provides a method for non-invasively determining a fluid volume in one or more water compartments in a subject")), the method comprising: measuring a quantitative relaxation time (T2) (See Cima: Para. [0025] (providing that, "the relaxation parameter is a T2 relaxation time")) of a muscle of the patient (See Cima: Para. [0076] (clarifying that, "Fig. 5 is a graph showing a sample NMR spectrum of murine muscle"), Para. [0019] (providing that, "the subject is human"), and Para. [0081] (stating that, "FIG. 10 is a photograph showing an experimental setup for finger measurements"); Fig. 5 (showing the relationship between "T2 (ms)" and "Intensity (a.u.)") and Fig. 10 (showing use with a human subject)) to determine a relative amplitude of a long component of the muscle (See (Cima: Para. [0125] (providing that, "relaxation parameter may be a relaxation time (e.g., T(2) relaxation time[)]"), Para. [0091] (stating that, "relaxation parameters may refer to the amplitudes of, width of, or area under, the peaks of the relaxogram"), and Para. [0095] (clarifying that the, "relaxation parameter analysis can be used to determine the amount of water in different compartments of a target tissue. These compartments include the intracellular ... [and] extracellular ... spaces of the tissue")); see also (Ababneh: Page 529, left Col. (stating that previously the, "T2 values in the 20 to 40 ms range, were assigned to intracellular water; and the small amplitude long T2 component, with T2 values around 114 ms, was assigned to extracellular water ... [and while there are] some differences between the present study and our previous study … [the] T2 decay curves from the muscle edema are similar in both studies and so are interpreted similarly") and Page 530, left to right Cols. (clarifying that, "the fast diffusion component arises from intracellular water and the slow diffusion component arises from extracellular water")); Note that for the purposes of this examination the "long component" is interpreted to relate to extracellular fluid, as provided for on Page 8 of the Specification of the present disclosure.) … [and] a short component of the muscle (See Cima: Para. [0095] (clarifying that the, "relaxation parameter analysis can be used to determine the amount of water in different compartments of a target tissue. These compartments include the intracellular ... [and] extracellular ... spaces of the tissue"); Note that for the purposes of this examination the "short component" is interpreted to relate to intracellular fluid, as provided for on Page 8 of the Specification of the present disclosure.) and determining whether the patient is hypovolemic, euvolemic, or hypervolemic (See Cima: Para. [0052] (defining the terms, "'hydration state' or 'hydration status,' as ... a state of body water content of a subject within a spectrum ranging from dehydration to euhydration to overhydration") and Para. 0085 (providing that the disclosure describes, "methods and developed NMR capable devices for rapid and non-invasive in vivo determination of hydration state or vascular volume that assess water content in a portion of a tissue of the body of a subject")); wherein the muscle is a leg muscle (See Cima: Para. [0076] (clarifying that, "FIG. 5 is a graph showing a sample NMR spectrum of murine muscle") and Para. [0095] (stating that the, "tissue portion may be a peripheral body part, e.g. ... a leg"); Fig. 5), and the measuring of the quantitative relaxation time (T2) is performed with a portable nuclear magnetic resonance sensor (See Cima: Para. [0125] (providing that the, "relaxation parameter may be a relaxation time (e.g., T(2) relaxation time[)]"), Para. [0027] (stating that, "the device is portable"), and Para. [0012] (clarifying that the, "present invention relates to the use of nuclear magnetic resonance (NMR) in assessing a hydration state ... of a subject")) configured to measure … a voxel comprising about 0.1 cm^3 to about 1 cm^3 of the muscle (See Cima: Para. [0024] (providing that, "the method is performed on a tissue volume of at least 0.1 cm^3")).
However, Cima fails to teach wherein the long component has a longer relaxation time than a short component of the muscle … [and] wherein the nuclear magnetic resonance sensor is configured to measure, with a single measurement.
Nevertheless, Ababneh teaches wherein the long component has a longer relaxation time than a short component of the muscle (See Ababneh: Page 529, left Col. (stating that previously the, "T2 values in the 20 to 40 ms range, were assigned to intracellular water; and the small amplitude long T2 component, with T2 values around 114 ms, was assigned to extracellular water ... [and while there are] some differences between the present study and our previous study … [the] T2 decay curves from the muscle edema are similar in both studies and so are interpreted similarly")).
The teachings of Cima and the teachings of Ababneh are considered to be analogous to the claimed invention because they are in the same field of methods for detecting a fluid status using magnetic resonance. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to combine what is taught by the teachings of Cima with the teachings of Ababneh to provide for the method as described in claim 12 of the instant application. This is because Ababneh Page 524, left Column provides that, "intra- and extracellular water compartmentation is a reasonable interpretation for the two T2-decay components in both CM [control muscle] and EM [edematous muscle]."
However, Cima in view of Ababneh fails to teach wherein the nuclear magnetic resonance sensor is configured to measure, with a single measurement.
Nevertheless, Ryan teaches wherein the nuclear magnetic resonance sensor is configured to measure, with a single measurement (See Ryan: Para. [0091] (providing that the, "relaxation time from a single spectrum can be obtained")).
The teachings of Cima, the teachings of Ababneh, and the teachings of Ryan are considered to be analogous to the claimed invention because they are in the same field of methods for detecting a fluid status using magnetic resonance. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to combine what is taught by the teachings of Cima with the teachings of Ababneh and the teachings of Ryan to provide for the method as described in claim 12 of the instant application. This is because Ryan Paragraphs [0021] to [0029] provides that, "the possibility of a low-cost and compact commercially-available NMR system [exists]. However, to date, no such product has been developed ... [But, Ryan provides for] a fully automated, inexpensive miniaturized NMR spectrometer designed to non-invasively track a subject's hydration state ... in vivo."

Response to Remarks
The Amendment filed July 1, 2022 has been entered. Applicant’s amendments have overcome each and every objection and 35 U.S.C. § 101 rejection to the claims previously set forth in the Non-Final Office Action mailed April 01, 2022. Each and every rejection under 35 U.S.C. § 112(b), as previously set forth in the Non-Final Office Action mailed April 01, 2022, has been withdrawn in light of the remarks provided by the Applicant on July 1, 2022. Otherwise, Applicant's remarks and 37 C.F.R 1.132 declaration filed on July 1, 2022 have been fully considered but they are not persuasive.
The Applicant asserts on page 6 of the Response:
… According to MPEP § 608.02(I), drawings are only required under 35 U.S.C. § 113 where the drawings are necessary for proper understanding of the invention. Otherwise, drawings may be submitted, but are otherwise not required. 
Thus, in the context of Applicants' claims, which are directed to methods of diagnosis and treatment, drawings are not required for proper understanding of the steps that Applicants' claims set forth. 

	In response, the Examiner would respectfully like to clarify that Applicant’s assertions regarding whether the “drawings are … required for proper understanding of the steps that Applicants’ claims set forth” are insufficient to address the requirements of 37 CFR 1.83(a) as relied upon in making the objection provided above and in Non-Final Office Action mailed April 01, 2022. That is because 37 CFR 1.83(a) states that the, “drawing in a nonprovisional application must show every feature of the invention specified in the claims.” Therefore, the method for determining a fluid status of a patient and method of treatment must be shown or the features canceled from the claims. For at least these reasons, the Applicant’s assertions regarding the objection to the drawings are not considered persuasive.


The Applicant asserts on page 10 of the Response:
… Applicants note that the problem is how to detect hypervolemia "before there are any indications that excess fluid is being stored subcutaneously", and a source of this problem is the failure of others to discover or appreciate the relationship between fluid volume of muscle tissue and a patient's fluid status (Declaration, paragraph 4).
As a result, the Applicants' discovery that fluid overload directly correlates with fluid volume in muscle tissue is sufficient to establish nonobviousness. Support for the assertion that Applicants have made a novel and nonobvious discovery may be found throughout the Declaration filed herewith …

The Applicant asserts on page 2, paragraph 4 of the Declaration:

… The cited references do not teach or suggest that hypervolemia is observable in muscle tissue before there are any indications that excess fluid is being stored subcutaneously. In view of this discovery by the inventors of the current application, the claims recite, in relevant part, “measuring a quantitative relaxation time (T2) of a muscle of the patient” and, with that measurement, “determining whether a patient is hypovolemic, euvolemic, or hypervolemic”. These elements—and the newly-discovered relationship between hypervolemia and muscle tissue—are not disclosed or suggested by Cima, alone or in combination with Ababneh and Ryan.

	In response to the Applicant’s assertions on page 10  of the Response and to the assertions on page 2, paragraph 4 of the Declaration, the Examiner would respectfully like to clarify that regardless of Applicant’s assertions including “that the problem is how to detect hypervolemia ‘before there are any indications that excess fluid is being stored subcutaneously’” or “that fluid overload directly correlates with fluid volume in muscle tissue” the rejections under 35 U.S.C. §§ 102 and 103 still stand. This is because as drafted and viewed under the principles of the broadest reasonable interpretation of the claims the prior art relied upon above and in the Non-Final Office Action mailed April 01, 2022 nevertheless provides for each and every limitation of the claims. For at least these reasons and the reasons provided above in the Claim Rejections - 35 USC § 102 and Claim Rejections - 35 USC § 103 sections, the Applicant’s assertions regarding the rejections under 35 U.S.C. §§ 102 and 103 are not considered persuasive.
The Applicant asserts on pages 10-11 of the Response: 
… Cima is directed to methods of determining a patient's hydration state. As explained in the Declaration, hydration state and fluid status are entirely distinct measurements that involve different methods of calculation and analysis. (See Declaration, paragraph 7). 
More specifically, Cima discloses methods of measuring the quantitative relaxation time (T2) of tissue compartments, rather than the tissue itself (Id)
Nothing in Cima discloses or suggests measuring the quantitative relaxation time (T2) of a select tissue (i.e., the muscle), as is necessary to determine a patient's fluid status. This is because Applicants discovered, as noted in the Declaration, that the quantitative relaxation time (T2) of a patient's muscle is directly correlated with their overall fluid volume (i.e., fluid status). 
Not only does Cima fail to disclose measuring the quantitative relaxation time (T2) of a patient's muscle-not its compartments-Cima also does not contemplate that such a measurement would have any value. Accordingly, Cima does not teach or suggest the subject matter of Applicants' claims …

The Applicant asserts on page 3, paragraph 7 of the Declaration:

… Cima does not disclose any methods for determining fluid status. There are fundamental clinical differences between hydration state, as described in Cima, and fluid status as claimed. As disclosed in Cima, determining a patient’s hydration state involves an analysis of “the amount of water in different compartments” of tissue, which may include “the intracellular, interstitial, and vascular spaces of the tissue” (para. [0085]) (emphasis added). Determining a patient’s fluid status involves an analysis of the total fluid volume in the patient’s body. Cima does not disclose any manner of assessing a patient’s entire fluid volume.

In response to the Applicant’s assertions on pages 10-11 of the Response and to the assertions on page 3, paragraph 7 of the Declaration, the Examiner would respectfully like to clarify that regardless of Applicant’s assertions providing that “hydration state and fluid status are entirely distinct measurements that involve different methods of calculation and analysis” the rejections under 35 U.S.C. §§ 102 and 103 still stand. This is because as drafted and viewed under the principles of the broadest reasonable interpretation of the claims the prior art relied upon above and in the Non-Final Office Action mailed April 01, 2022 nevertheless provides for each and every limitation of the claims. Furthermore, while the Examiner agrees that Cima paragraph [0085] provides “the amount of water in different compartments” of tissue, which may include “the intracellular, interstitial, and vascular spaces of the tissue,” Cima paragraph [0085] also provides that, “relaxivity measurements can be used to determine physiological hydration state of an animal or patient as a whole. Further … we have surprisingly found that the NMR relaxivity measurement itself can be correlated to the hydration state of the animal or patient, and further that measurements in target tissues (for example, peripheral tissues, such as the finger) are diagnostic of the overall hydration state of the subject.” For at least these reasons and the reasons provided above in the Claim Rejections - 35 USC § 102 and Claim Rejections - 35 USC § 103 sections, the Applicant’s assertions regarding the rejections under 35 U.S.C. §§ 102 and 103 are not considered persuasive.
The Applicant asserts on page 5, paragraph 12 of the Declaration:

… Ababneh’s experiments concern the injection of fluid into the muscle of a rat. This is exogenous fluid, not the naturally occurring variation of fluid that is caused by disease. There is no way to know (nor is it disclosed) whether such an approach could be sensitive enough to measure the local variation of fluid content that varies during the course of fluid dysregulation. Secondly, as described above, there is no disclosure that such a local measurement can be used to assess the systemic hydration state of a patient. And while Ababneh does describe that this study was performed on muscle tissue, the methods are distinguishable such that Ababneh does not provide any information to one of ordinary skill that would have lead them to pursue the method we claim in our present application.

In response to the Applicant’s assertions on page 5, paragraph 12 of the Declaration, the Examiner would respectfully like to clarify that regardless of Applicant’s assertions providing that Ababneh regards “is exogenous fluid, not the naturally occurring variation of fluid that is caused by disease” the rejections under 35 U.S.C. § 103 still stand. This is because as drafted and viewed under the principles of the broadest reasonable interpretation of the claims the prior art relied upon above and in the Non-Final Office Action mailed April 01, 2022 nevertheless provides for each and every limitation of the claims. Furthermore, Ababneh has not been relied upon to show, “an approach … sensitive enough to measure the local variation of fluid content that varies during the course of fluid dysregulation … [or] that such a local measurement can be used to assess the systemic hydration state of a patient.” For at least these reasons and the reasons provided above in the Claim Rejections - 35 USC § 103 section, the Applicant’s assertions regarding the rejections under 35 U.S.C. § 103 are not considered persuasive.
The Applicant asserts on pages 5-6, paragraph 13 of the Declaration:

… Ryan discloses “[m]ethods and apparatus for determining at least one metabolic state of a subject using nuclear magnetic resonance” (Abstract). Ryan notes that “[s]ome embodiments are directed to using hydration state data combined with processing routines, to monitor for changes in a subject’s metabolism” (para. [0031]). Thus, according to Ryan, hydration state serves as a proxy measurement for a patient’s metabolic state. Importantly, Ryan’s disclosure is not directed to any specific compartment of the body. Water content varies between compartments of the body. Ryan does not disclose which compartment, when measured, characterizes the systemic hydration state of the patient. It is not obvious whether any one compartment will be predictive of the patient’s hydration state or whether all compartments must be measured to fully characterize the patient’s hydration state.

In response to the Applicant’s assertions on pages 5-6, paragraph 13 of the Declaration, the Examiner would respectfully like to clarify that regardless of Applicant’s assertions the rejections under 35 U.S.C. § 103 still stand. This is because as drafted and viewed under the principles of the broadest reasonable interpretation of the claims the prior art relied upon above and in the Non-Final Office Action mailed April 01, 2022 nevertheless provides for each and every limitation of the claims. Furthermore, Ababneh has not been relied upon to show, “which compartment, when measured, characterizes the systemic hydration state of the patient.”  For at least these reasons and the reasons provided above in the Claim Rejections - 35 USC § 103 section, the Applicant’s assertions regarding the rejections under 35 U.S.C. § 103 are not considered persuasive.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRENTON D. HATHERILL whose telephone number is (571)272-5406. The examiner can normally be reached Monday - Friday 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHRISTOPHER KOHARSKI can be reached on (571) 272-7230. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.



/Trenton D. Hatherill/Examiner, Art Unit 3793  

/CHRISTOPHER KOHARSKI/Supervisory Patent Examiner, Art Unit 3793